DETAILED ACTION

This action is in response to the submission filed 18 April 2019 for application 16/387,584. Currently claims 1-17 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, please note that a translation of JP 2018-092840 has not been provided.

Information Disclosure Statement
An information disclosure statements (IDS) were submitted on 18 April 2019 and 31 October 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Specification
The abstract of the disclosure is objected to because it has 151 words. The abstract should be generally limited to a single paragraph within the range of 50 to 150 words in length.
Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 4, according to the first step (Step 1) of the 101 analysis, claim 4 is directed to a learning data creation apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 

In the next step (Step 2A, prong 2) of the analysis, the limitations, in second machine learning, from an artificial intelligence module in which a learning 15result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising; to a judgment artificial intelligence module that is subjected to the second machine 25learning, from the judgment artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is an apparatus comprising a processor configured with a program to perform operations comprising creating learning data that is used in the second machine learning for judging an output from an artificial intelligence module in which a learning 15result of first machine learning is set, or creating learning data that is to be input to a judgment artificial intelligence module that is subjected to the second machine 25learning and indicating correct value of output from the judgment artificial intelligence module) that it represents no  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional elements, in second machine learning, from an artificial intelligence module in which a learning 15result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising; to a judgment artificial intelligence module that is subjected to the second machine 25learning, from the judgment artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, an apparatus comprising a processor configured with a program to perform operations comprising creating learning data that is used in the second machine learning for judging an output from an artificial intelligence module in which a learning 15result of first machine learning is set, or creating learning data that is to be input to a judgment artificial intelligence module that is subjected to the second machine 25learning and indicating correct value of output from the judgment artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to 

Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitation of, wherein the judgment material data for learning comprises at least one of (ii) observation data expressing a result of observation of an 51operation or a state of an object controlled based on the data output, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data 
In the last step (Step 2B) of the analysis, the additional elements, (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising (i) data output from the first artificial intelligence module or the second artificial intelligence module, (ii) from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit is configured to create the judgment material data for learning based on the observation data 10expressing the result of observation of the operation or the state of the object controlled based on the data output, and to create training data indicating that the output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations comprising operations, from the first artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, from the first artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on output 

Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit is configured to create the judgment material data for learning based on the data output, and to create training data indicating that the 20output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations comprising operations, from the first artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the first artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 


Regarding claim 8, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit is configured to 25create the judgment material data for learning based on the data output, and to create training data indicating that the output is valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations comprising operations, from the second artificial intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on output from the second 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, from the second artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on output from the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit is configured to create the judgment material data for learning based on the input data that has caused the module to generate incorrect output data, 52and to create training data indicating that the output is not valid, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.

In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, the second artificial intelligence module, from the second artificial intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 10, in Step 2A, prong 1 of the analysis, the limitation of, such that operation as the creation unit is configured to create the judgment material data for learning based on the input data that has caused the module to generate correct output data, and to 
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations comprising operations, second artificial intelligence module, from the second artificial 10intelligence module, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional elements, wherein the processor is configured with the program to perform operations comprising operations, second artificial intelligence module, from the second artificial 10intelligence module, do not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform operations comprising operations based on the second artificial intelligence module, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and 

Regarding claim 11, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, wherein the processor is configured with the program to perform operations further comprising, does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, judgment material comprising the processor is configured with the program to perform 

Regarding claim 12, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 
In the last step (Step 2B) of the analysis, the additional element, wherein the processor is configured with the program to perform operations further comprising, does not amount to 

Regarding claim 13, in Step 2A, prong 1 of the analysis, the limitation of, operation as a controller configured to control the data acquired by the 15acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, wherein the processor is configured with the program to perform operations further comprising10, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than the processor is configured with the program to perform operations further comprising) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. 


Regarding claim 14, according to the first step (Step 1) of the 101 analysis, claim 14 is directed to an apparatus (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of wherein the learning data comprises a combination of judgment material data for learning that is data to be input to and training data indicating a correct value of data output in correspondence with the input data, and 10the learning data is created based on a specification of the judgment capability and data relating to an output or data relating to an output, covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer components. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitations, comprising a processor configured with a program to perform operations comprising: operation as a learning  because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity.
In the last step (Step 2B) of the analysis, the additional elements, comprising a processor configured with a program to perform operations comprising: operation as a learning unit 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganapathy et al (Neural Q-Learning Controller for Mobile Robot, 2009).
Regarding claim 1
Ganapathy teaches: A control system comprising: a control apparatus ([Page 864, Column 1, Paragraph 3] controller on mobile robots);
and a judgment apparatus wherein ([Page 866, Column 1, Section V. Results and Discussions] A. MATLAB Simulation),
the control apparatus comprises a processor configured with a program to perform operations comprising operation as a control artificial intelligence module configured to generate output data for controlling an object based on input data ([Page 864, Column 1, Paragraph 4] the controller would feed the state information as input signals to the trained ANN, the network output would be the action to perform),
the judgment apparatus comprises a processor configured with a program to perform operations comprising: 
operation as an acquisition unit configured to acquire judgment material data that is used to judge a validity of an output from the control artificial intelligence module ([Page 864, Column 2, Figure 1] The agent is to explore the surroundings and collect the state-action information);
and operation as a judgment unit comprising a judgment artificial intelligence module configured to judge the validity based on the judgment material data ([Page 866, Column 1, Section V. Results and Discussions] The main objective of the MATLAB simulation is to validate),
in the control artificial intelligence module, a learning result of first machine learning for procuring a control capability for controlling the object is set ([Page 864, Column 2, Section IV] The initial training phase is fully based on Q-Learning algorithm. Capture Initial State of each Q-Learning Training Cycle Capture current state of the mobile robot with respect to the environment. Note: Q-learning corresponds to first machine learning),
in the judgment artificial intelligence module, a learning result of second machine learning for procuring a judgment capability for judging the validity is set ([Page 864, Column 2, Section IV]  the second training phase is the ANN training process. [Page 866, Column 1, Paragraph 1] MATLAB’s Neural Network Toolbox 5.1 is used to construct and train both networks. Note: ANN training process corresponds to second machine learning),
the second machine learning is performed using learning data comprising a combination of judgment material data for learning that is created from data relating to an output from an  ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the trained ANN and the network output would be the optimal action to perform. In the case where a new state is encountered, probably due to the dynamical change experienced by the environment, the newly-acquired state information will be inputted to the ANN), and training data indicating a correct value of a result of judgment of the validity based on the judgment material data for learning, and ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training)
the judgment material data for learning is selected, based on a specification of the judgment capability, from data relating to the output from the artificial intelligence module on which the first machine learning is being executed and the data relating to the output from the artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 1, Last Paragraph] During its application, the agent would observe its current state at each time step and refer to the optimal state action table concluded through the Q-Learning training phase. Note: Q-Learning corresponds to first machine learning).


Regarding claim 3
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation as an intervention unit configured to intervene in a control of the object by the control apparatus if it is judged that the output from the control artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. This could well suppress the convergence of Q-Values and in extreme conditions, lead to false convergence. During the actual application of the controller, this effect is minimized by allowing a ‘settling down’ period after performing every action and ensuring the robot to have steady sensor readings (not fluctuating) before it is taken as the current state. Note: 'Settling down' corresponds to the intervention).

Regarding claim 4
Ganapathy teaches: A learning data creation apparatus configured to create learning data that is used in second machine learning for procuring a judgment capability for judging a validity of an output from an artificial intelligence module in which a learning result of first machine learning is set, the learning data creation apparatus comprising a processor configured with a program to perform operations comprising: ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the trained ANN and the network output would be the optimal action to perform. Note: Q-Learning corresponds to first machine learning and ANN corresponds to second machine learning),
operation as an acquisition unit configured to acquire data relating to an output from a first artificial intelligence module on which the first machine learning is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). Note: Q-Learning Training process corresponds to first machine learning);
and operation as a creation unit configured to create learning data comprising a combination of judgment material data for learning that is data to be input to a judgment artificial intelligence module that is subjected to the second machine learning ([Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of the MATLAB simulation is to validate. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 2]  The Neural Q-Learning training algorithm is found effective in accomplishing our objective. The introduction of ANN into the system has also proven to improve the generalization and flexibility of the controller. Note: ANN corresponds to second machine learning), and training data indicating a correct value of data output from the judgment artificial intelligence module in correspondence with the input data, the creation unit creating the learning data based on the data acquired by the acquisition unit and a specification of the judgment capability ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training).

Regarding claim 5
Ganapathy teaches: The learning data creation apparatus according to claim 4, wherein the judgment material data for learning comprises at least one of (i) data output from the first artificial intelligence module or the second artificial intelligence module (ii) observation data expressing a result of observation of an operation or a state of an object controlled based on the data output from the first artificial intelligence module or the second artificial intelligence module, and (iii) input data that has caused the second artificial intelligence module to generate output data ([Page 863, Column 2, Paragraph 3] In Q-Learning, it is assumed that the agent’s surroundings can be described by a set of states, S, and the agent can perform one of a fixed amount of actions, A at every time step. The agent would first observe the current state of its working environment, st, followed by randomly picking out an action to perform, at. Based on the motion of robot, it would receive immediate corresponding reward or penalty to reflect how preferable the previous action was and it would continue to observe the new state of its local surroundings, st+1. This cycle of capturing the current state continued by taking a random action is then repeated all over again).

Regarding claim 6
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations comprising operations such that operation as the creation unit is configured to create the judgment material data for learning based on the observation data expressing the result of observation of the operation or the state of the object controlled based on the data output from the first artificial intelligence module, and to create training data indicating that the output from the first artificial intelligence module is not valid ([Page 863, Column 2, Paragraph 3] In Q-Learning, it is assumed that the agent’s surroundings can be described by a set of states, S, and the agent can perform one of a fixed amount of actions, A at every time step. The agent would first observe the current state of its working environment, st, followed by randomly picking out an action to perform, at. Based on the motion of robot, it would receive immediate corresponding reward or penalty to reflect how preferable the previous action was and it would continue to observe the new state of its local surroundings, st+1. [Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. Note: QLearning corresponds to first artificial intelligence module and inaccurate state information corresponds to training data indicating that the output is not valid).

Regarding claim 7
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations comprising operations such that operation as the creation unit is configured to create the judgment material data for learning based on the data output from the first artificial intelligence module, and to create training data indicating that the output from the first artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. Note: QLearning corresponds to first artificial intelligence module and inaccurate state information corresponds to training data indicating that the output is not valid).


Regarding claim 8
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations comprising operations such that operation as the creation unit is configured to create the judgment material data for learning based on the data output from the second artificial intelligence module, and to create training data indicating that the output from the second artificial intelligence module is valid ([Page 866, Column 2, Last but one paragraph] The best network extracted from the ANN training phase was found to be the back-propagation feed forward neural network with the training specifications summarized as in Table 1. [Page 866, Column 2, Last Paragraph] Approximately 80% (753 out of 942) of the outputs provided by the best performing network is identical to the actual optimal action found in the first training phase. Note: ANN training phase corresponds second artificial intelligence module).

Regarding claim 9
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations comprising operations such that operation as the creation unit is configured to create the judgment material data for learning based on the input data that has caused the second artificial intelligence module to generate incorrect output data, and to create training data indicating that the output from the second artificial intelligence module is not valid ([Page 867, Column 1, Paragraph 3] The robot was initiated from 30 random starting points and headings in test-1. The robot was successful in reaching the goal in all occasions. However, it does not seem to guarantee that the agent has taken the shortest possible route from the random initial position. This could be due to several factors: (ii) Inaccuracy in the approximation of the ANN. Note: ANN training phase corresponds second artificial intelligence module).

Regarding claim 10
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations comprising operations such that operation as the creation unit is configured to create the judgment material data for learning based on the input data that has caused the second artificial intelligence module to generate correct output data, and to create training data indicating that the output from the second artificial intelligence module is valid ([Page 866, Column 2, Last but one paragraph] The ANN training process was initiated after the QLearning has reached its maximum learning ability. The best network extracted from the ANN training phase was found to be the back-propagation feed forward neural network with the training specifications summarized as in Table 1. [Page 866, Column 2, Last Paragraph] Approximately 80% (753 out of 942) of the outputs provided by the best performing network is identical to the actual optimal action found in the first training phase. Note: ANN training phase corresponds second artificial intelligence module).

Regarding claim 11
Ganapathy teaches: The learning data creation apparatus according to claim 4, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).

Regarding claim 12
Ganapathy teaches: The learning data creation apparatus according to claim 5, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the learning data created by the creation unit, based on the specification of the judgment capability ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).

Regarding claim 13
Ganapathy teaches: The learning data creation apparatus according to claim 6, wherein the processor is configured with the program to perform operations further comprising: operation as a controller configured to control the data acquired by the acquisition unit and the ([Page 864, Column 1, Paragraph 3] The recommended method to develop a more practical and realistic on-line controller on mobile robots included in this paper is to combine both Q-Learning (good online learner), and ANN (provides excellent function approximation) into the central navigating system. The integration of ANN into the system is expected to improve the system generalization ability and allows it to deal better with dynamic change of the surroundings. The controller is expected to perform better in locating optimal action at most of the states by merging ANN with Q-Learning).

Regarding claim 14
Ganapathy teaches: A learning apparatus comprising a processor configured with a program to perform operations comprising: operation as an acquisition unit configured to acquire learning data that is used in second machine learning for procuring a judgment capability for judging a validity of an output from an artificial intelligence module in which a learning result of first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). ANN Training Process (A feed-forward back-propagation neural network is created and trained using the information gathered by the agent in earlier stage). [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of the MATLAB simulation is to validate. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 2]  The Neural Q-Learning training algorithm is found effective in accomplishing our objective. The introduction of ANN into the system has also proven to improve the generalization and flexibility of the controller. Note: Q-Learning Training process corresponds to first machine learning and ANN Training process corresponds to second machine learning),
 ([Page 866, Column 2, Paragraph 3] The ANN training process was initiated after the Qlearning has reached its maximum learning ability. Note:  ANN training process corresponds to second machine learning)
the learning data comprises a combination of judgment material data for learning that is data to be input to the judgment artificial intelligence module and training data indicating a correct value of data output from the judgment artificial intelligence module in correspondence with the input data ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training),
and the learning data is created based on a specification of the judgment capability and data relating to an output from a first artificial intelligence module on which the first machine learning is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 866, Column 2, Paragraph 2] The final optimal path as deduced by the Qlearning algorithm is presented in Figure 4. Note: Qlearning corresponds to first machine learning).

Regarding claim 15
Ganapathy teaches: A judgment apparatus comprising a processor configured with a program to perform operations comprising: 
operation as an acquisition unit configured to acquire data relating to an output from an artificial intelligence module in which a learning result of first machine learning is set ([Page 864, Column 2, Figure 1] Q-Learning Training Process (The agent is to explore the surroundings and collect the state-action information). Note: Q-Learning Training process corresponds to first machine learning),
and operation as a judgment unit comprising a judgment artificial intelligence module configured to receive input data that is based on the data acquired by the acquisition unit and judge a validity of the output from the artificial intelligence module, wherein ([Page 866, Column 1, Section V. Results and Discussions] The main objective of the MATLAB simulation is to validate),
in the judgment artificial intelligence module, a learning result of second machine learning for procuring a judgment capability for judging the validity is set ([Page 864, Column 2, Section IV]  the second training phase is the ANN training process. [Page 866, Column 1, Paragraph 1] MATLAB’s Neural Network Toolbox 5.1 is used to construct and train both networks. Note: ANN training process corresponds to second machine learning),
the second machine learning is performed using learning data comprising a combination of judgment material data for learning that is created from data relating to an output from an artificial intelligence module on which the first machine learning is being executed or data relating to an output from a second artificial intelligence module in which the learning result of the first machine learning is set ([Page 866, Column 1, Section C. Final Implementation] In final implementation, Q-Learning controller will be utilized as the primary controller. At every time step, the current state of the robot is observed and referred to the optimal state-action table for the best action to take. However, when the current state encountered could not be located in the database, it will be fed as input signals to the  trained ANN and the network output would be the optimal action to perform. In the case where a new state is encountered, probably due to the dynamical change experienced by the environment, the newly-acquired state information will be inputted to the ANN), and training data indicating a correct value of a result of judgment of the validity based on the judgment material data for learning ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. The entire training iteration was repeated until the size of the state table, Q-Table and the shortest route concluded by the agent remains to be the same for 3 consecutive decades of training),
and the judgment material data for learning is selected, based on the judgment capability, from data relating to the output from the artificial intelligence module on which the first machine learning is being executed and data relating to the output from the second artificial intelligence module in which the learning result of the first machine learning is set ([Page 864, Column 1, Last Paragraph] During its application, the agent would observe its current state at each time step and refer to the optimal state action table concluded through the Q-Learning training phase. Note: Q-Learning corresponds to first machine learning).
Regarding claim 17
Ganapathy teaches: The judgment apparatus according to claim 15, wherein 
the artificial intelligence module is configured to generate output data for controlling an object based on input data, and 
the processor is configured with the program to perform operations further comprising operation as an intervention unit configured to intervene in a control of the object based on the output from the artificial intelligence module if it is judged that the output from the artificial intelligence module is not valid ([Page 867, Column 2, Paragraph 4] While imprecise reading does not significantly affect QLearning procedure, fluctuating and unpredictable sensor readings causes inaccurate state information being updated into the Q-Table. This could well suppress the convergence of Q-Values and in extreme conditions, lead to false convergence. During the actual application of the controller, this effect is minimized by allowing a ‘settling down’ period after performing every action and ensuring the robot to have steady sensor readings (not fluctuating) before it is taken as the current state. Note: 'Settling down' corresponds to the intervention).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganapathy et al (Neural Q-Learning Controller for Mobile Robot, 2009) in view of Hasemann et al (US 20190293440 A1).
Regarding claim 2
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation if it is judged that the output from the control ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of this paper is to locate the shortest path from the fixed starting point to the goal without hitting any obstacle. Note: Figure 3 shows other paths that are not optimal corresponding to the judged output that is not valid).
However, Ganapathy does not explicitly disclose: as a warning unit configured to issue a warning.
Hasemann teaches, in an analogous system: as a warning unit configured to issue a warning ([0059] For example, for each decision point, a navigational instruction may include an optional early warning message. The instruction engine may further comprise a control system for deciding when and which messages to send at each decision point. For example, if an early warning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Ganapathy to incorporate the teachings of Hasemann to use a warning unit configured to issue a warning. One would have been motivated to do this modification because doing so would give the benefit of providing guidance functionality as taught by Hasemann paragraph [0059].

	
Regarding claim 16
Ganapathy teaches: The control system according to claim 1, wherein the processor of the judgment apparatus is configured with the program to perform operations further comprising operation if it is judged that the output from the control ([Page 866, Column 2, Paragraph 1] Training was continued for another 10 cycles before the optimal path is evaluated. [Page 866, Column 1, Section V. Results and Discussions, Paragraph 1] The main objective of this paper is to locate the shortest path from the fixed starting point to the goal without hitting any obstacle. Note: Figure 3 shows other paths that are not optimal corresponding to the judged output that is not valid).
However, Ganapathy does not explicitly disclose: as a warning unit configured to issue a warning.
Hasemann teaches, in an analogous system: as a warning unit configured to issue a warning ([0059] For example, for each decision point, a navigational instruction may include an optional early warning message. The instruction engine may further comprise a control system for deciding when and which messages to send at each decision point. For example, if an early warning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Ganapathy to incorporate the teachings of Hasemann to use a warning unit configured to issue a warning. One would have been motivated to do this modification because doing so would give the benefit of providing guidance functionality as taught by Hasemann paragraph [0059].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smart et al (Effective Reinforcement Learning for Mobile Robots, 2002) discloses a framework for reinforcement learning on mobile robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAITANYA R JAYAKUMAR/ Examiner, Art Unit 2128                                                                                                                                                                                         
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128